The Examiner notes that newly added claim 28 does not contain the elected species, polyester.  See applicants’ election dated 12/8/21.  However, in view of the fact that a polyvinyl acetate species has already been addressed in Eck et al., this claim will be examined as it does not prove to be an undue burden.

The rejection below is maintained from the previous office action as applicants’ amendment and remarks fail to overcome it.  See the reasons below.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 9, 26 to 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Eck et al.
	Eck et al. teach a silicon modified dispersion powder that is prepared by polymer-izing monomers in the presence of silicon compounds.  See the field of the invention in column 1.  By this procedure the Si containing monomers and the organic polymer are at least partially bonded (column 7, line 43).  This corresponds to the claimed reaction product.  Even if not partially bonded, which is discussed on column 7, lines 45 and on, this is embraced by the claims because Eck et al. still teach a comparable reaction product 
	The various water insoluble polymers that are polymerized in the presence of the silicon compound are found in column 2, lines 8 and on, and meet the claimed organic polymer.  This also teaches various polymers meeting instant claim 2.  Of particular importance see that line 32 teaches the elected species of polyester, as does column 7, lines 26 and on.  
	Column 4, lines 38 and on, teach various silicon compounds.  This includes a specific teaching of a polysiloxanes having (OR’) groups comparable to that of formula (I).  This also teaches various alkoxysilanes that, upon condensation, will result in a comparable structure as that of formula (I).  Note that the amount of silicon compound disclosed on the bottom of column 1 overlaps to a significant extent with that claimed such that the skilled artisan would have anticipated the reaction product of A) and C) as claimed.  Alternatively, the skilled artisan would have anticipated a reaction product in which A) and C) form a reaction product.  
	Column 6, lines 36 and on, teaches that protective colloids in an amount of up to 15 wt% can be included. This specifically teaches vinyl alcohol/vinyl acetate copolymers having a content of vinyl alcohol or from 80 to 100 mol%.  This meets the requirement of an emulsifier based on a partly hydrolysed poly vinyl acetate.  
	Column 7, line 24, teaches a solids content as claimed.
	Note that no solvent is disclosed as being present such that the residual solvent requirement will be met.  
	While the above addresses each specific limitation, further evidence of anticipa-tion can be found in the working examples.
	In Example 3, 4 wt% of a partially condensed alkoxysilane (such that the product will meet claimed formula (1)) and methacryloxypropyltrimethoxysilane are present during the polymerization of vinyl acetate.  This occurs in the presence of a polyvinyl alcohol with a hydrolysis number of 140 (such that it is partially hydrolyzed and meets the claimed emulsifier).  The resulting solids content is 57 wt%.  
	This differs from that claimed only in that the amount of the silicon compound is slightly lower than that claimed.  This difference, though, would have been immediately envisioned by the skilled artisan from the teachings in column 1, line 64, which allow up to 30 wt% of the silicon compound.  Note further that column 7, line 12, teaches a pre-ferred upper value of 20 wt% such that the skilled artisan would have anticipated such an amount.  In this manner the requirement of claim 1 is anticipated.
	This polyvinyl acetate meets component C) as found in amended claim 1 as well as claim 28.
	For claim 4 again see column 6 which teaches 80 to 100 mol% of alcohol units.  
	For claim 5 the polyvinyl alcohol used in Example 3 meets this requirement.
	For claim 6 see column 6, lines 24 and on, which teaches the addition of such emulsifiers.
	For claim 7, note that the composition as claimed is the same as that found in Eck et al. such that any properties that are inherently associated with the claimed dispersion will likewise be met by the dispersion in Eck et al.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical compo-sition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art. 
	For claim 8 note that Example 3 meets this requirement.  
	For claim 9 see the dispersing agents in column 6, lines 25 and on, that meet this requirement.  Also see the initiators at the top of column 6 (and used in Example 3) that meet this requirement.  Column 8, lines 5 and on, teach fillers.
	For claims 26 and 27 see the various uses for the dispersion as found in column 8, lines 25 and on, which specifically includes adhesives and coating compositions.
	
Claims 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al.
	For claim 3, Eck et al. teach various organic polymer components that meet this requirement, albeit not to the level of anticipation (considering the rest of the claimed limitations). See for instance column 3, line 13, which teaches the optional presence of (meth)acrylic acids in the vinyl polymers prepared therein.  From this one having ordinary skill in the art would have found such groups in the organic polymer therein obvious.
	For claim 10 note that the addition of these particular additives are not found in Eck et al.  Note, though, that the utilities found in Eck et al. in column 8, lines 25 and on, would suggest the desirability of such additives.  For instance paints, plasters and cements can be subject to outdoor exposure such that the presence of an additive that would reduce wear and undesired growth would be obvious to the skilled artisan.  From this the addition of additives such as fungicides and algicides would have been obvious, in an effort to take advantage of the known benefits and properties thereof. 
	For claim 11, the Examiner notes that Eck et al. do not specifically teach such a particle size.  Rather column 7, line 50 and on, teaches that variation in the powder particles allows for optimization for the particular field.  This suggests that properties such as particle size can be adjusted depending on the final intended use.  Furthermore the skilled artisan would recognize that certain particle sizes are desirable for uses such as mortars and plasters.  As such adjusting the particle size of the final product, in an effort to optimize the final powder in Eck et al. for its intended use, would have been obvious to the skilled artisan, and well within routine experimentation and optimization.

Applicants’ response has been considered but is not deemed persuasive in over-coming the above rejection.  Applicants repeatedly argue that the claimed hybrid resin connects A) and C) via C-O-Si-O-Si bonds. This is not persuasive.
	First, and foremost, this is not a claimed requirement.  There is nothing in the claim that requires such a linkage.  
	Second, note that the reactants in Example 3 are the same as that claimed, but with the addition of a methacryloxypropyltriethoxysilane.  This silane is not excluded by the claims by virtue of the language “comprising”.  As such there is nothing that renders this reaction product different from that within the breadth of the claims.
	Third, note that the instant claims do not even require that A) and C) be reacted with each other.  To this extent, see that it is the composition as a whole that forms the reaction product, not specifically a reaction between A) and C).  For instance the pro-duct can be the result of A) reacting with other A) monomers and C) being unreactive.
	Furthermore applicants offer the argument that the component C) is an organic polymer without silicon.  This too is an argument that is not reflected by the actual claim language.  There is nothing that excludes a polymer, for instance a polyester or a polyvinyl acetate, having Si bonded thereto in these claims.
	In short, the basis for applicants’ traversal is the non-supported belief that the hybrid resin contains C-O-Si-O-Si bonds and that the organic polymer does not contain silicon.  This simply is not true.
	Again refer to Example 3 which contains a polyorganosiloxane meeting A) and polymerizes vinyl acetate to form a polyvinyl acetate meeting C).  As noted supra this appears to be an anticipatory teaching.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
7/3/22

/MARGARET G MOORE/Primary Examiner, Art Unit 1765